Case: 17-15690    Date Filed: 09/12/2018   Page: 1 of 9


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-15690
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 1:11-cr-00076-WKW-TFM-1

UNITED STATES OF AMERICA,

                                                              Plaintiff - Appellee,

                                         versus

CASEY MICHAEL DILBECK,

                                                           Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                              (September 12, 2018)

Before MARCUS, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Casey Dilbeck appeals his above-guideline sentence of eighteen months of

imprisonment, followed by eighteen months of supervised release, after his

supervised release was revoked pursuant to 18 U.S.C. § 3583(e)(3). On appeal, he
              Case: 17-15690     Date Filed: 09/12/2018    Page: 2 of 9


argues that the district court abused its discretion in imposing a procedurally and

substantively unreasonable sentence when it failed to explain its variance from the

guidelines range and considered improper factors. After careful review, we affirm.

      We review the sentence imposed upon revocation of supervised release for

reasonableness. United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir.

2014). We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).

      If a district court finds that a defendant violated a condition of his supervised

release, the court may revoke the supervised release and impose a prison term. 18

U.S.C. § 3583(e). In imposing imprisonment upon revocation of supervised

release, the court must consider the factors set forth in 18 U.S.C. § 3553(a). United

States v. Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). These factors include:

the nature and circumstances of the offense, the history and characteristics of the

defendant, the need to deter criminal conduct and protect the public, the kinds of

sentences available, the applicable guidelines range, the pertinent policy statements

of the Sentencing Commission, the need to avoid unwarranted sentencing

disparities, and the need to provide restitution to victims. 18 U.S.C. § 3553(a).

      In reviewing the reasonableness of a sentence imposed after the revocation

of supervised release, we apply the same two-step process as we do for any other




                                          2
              Case: 17-15690     Date Filed: 09/12/2018    Page: 3 of 9


sentence, reviewing procedural and then substantive reasonableness. United States

v. Trailer, 827 F.3d 933, 935 (11th Cir. 2016). We must first ensure

      the district court committed no significant procedural error, such as
      failing to calculate (or improperly calculating) the Guidelines range,
      treating the Guidelines as mandatory, failing to consider the § 3553(a)
      factors, selecting a sentence based on clearly erroneous facts, or
      failing to adequately explain the chosen sentence—including an
      explanation for any deviation from the Guidelines range.

Gall, 552 U.S. at 51. Notably, if the district court “decides that an outside-

Guidelines sentence is warranted, [it] must consider the extent of the deviation and

ensure that the justification is sufficiently compelling to support the degree of the

variance.” Id. at 50. “After settling on the appropriate sentence, [the district court]

must adequately explain the chosen sentence to allow for meaningful appellate

review and to promote the perception of fair sentencing.” Id. The district court

need not explicitly say that it considered the § 3553(a) factors, as long as the

court’s comments show it considered the factors when imposing sentence. United

States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007).

      If we conclude that the district court did not procedurally err, we consider

the “substantive reasonableness of the sentence imposed under an abuse-of-

discretion standard,” based on the “totality of the circumstances.” United States v.

Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008) (quotation omitted). When a sentence

is outside the guidelines range, we “may consider the deviation, but must give due

deference to the district court’s decision that the § 3553(a) factors, on a whole,
                                          3
               Case: 17-15690     Date Filed: 09/12/2018    Page: 4 of 9


justify the extent of the variance.” United States v. Williams, 526 F.3d 1312, 1322

(11th Cir. 2008) (quotation omitted). “[W]e will not second guess the weight (or

lack thereof) that the [court] accorded to a given [§ 3553(a)] factor . . . as long as

the sentence ultimately imposed is reasonable in light of all the circumstances

presented.”    United States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010)

(quotation, alteration and emphasis omitted). However, a court may abuse its

discretion if it (1) fails to consider relevant factors that are due significant weight,

(2) gives an improper or irrelevant factor significant weight, or (3) commits a clear

error of judgment by balancing a proper factor unreasonably. United States v. Irey,

612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). Also, a court’s unjustified

reliance on any one § 3553(a) factor may be a symptom of an unreasonable

sentence. United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006). The party

challenging the sentence bears the burden to show it is unreasonable. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      The relevant background is this. In 2011, Dilbeck pled guilty to two counts

of falsely making, forging, counterfeiting, and altering obligations of the United

States, in violation of 18 U.S.C. § 471. The district court varied downward from a

guidelines range of fifteen to twenty-one months’ imprisonment, sentencing

Dilbeck to zero time in prison, and to sixty months’ probation as to each count to

run concurrently with each other. Among the conditions of his probation, Dilbeck


                                           4
              Case: 17-15690     Date Filed: 09/12/2018   Page: 5 of 9


was required to refrain from illegally possessing, using, and distributing a

controlled substance and from committing another federal, state, or local crime.

      In June 2015, a warrant was issued for Dilbeck’s arrest based on several

violations of the conditions of his probation, including that he was charged with

possession of cocaine and drug paraphernalia, and that he tested positive for

cocaine. At the revocation and sentencing hearing, the district court recognized

that at the original sentencing in 2011, the guideline range had been fifteen to

twenty-one months’ imprisonment, but the court had taken into account various

mitigating circumstances, and “varied significantly downward and gave [Dilbeck]

a five-year sentence of probation.” The court noted that it was “not inclined” this

time to sentence for anything less than the original range since Dilbeck had

“avoided a pretty serious sentence earlier,” and the court sentenced Dilbeck to

eighteen 18 months’ imprisonment, with six of those months in a halfway house.

The court said that “because you have fallen off the wagon this time and because I

know you can do it, I’m going to put you on three years of supervised release,”

with conditions.

      In November 2017, a petition for summons was filed, alleging that Dilbeck

had again violated the terms of his supervised release by using a device attached to

his person in an attempt to falsify a drug test, and admitting to the use of cocaine.

At the revocation and sentencing hearing, the district court noted that Dilbeck had


                                         5
              Case: 17-15690     Date Filed: 09/12/2018   Page: 6 of 9


been revoked once before under supervision, and now was facing revocation again.

The court recognized that “[t]he range of imprisonment applicable for revocation

under the advisory guidelines is three to nine months, but the maximum term of

imprisonment pursuant to 3583(e)(3) is not more than two years.” The court talked

to Dilbeck at length about his history -- noting that Dilbeck had had several

opportunities to get drug treatment, but had refused; that the district court had

given Dilbeck breaks before; that Dilbeck had created extra work for his probation

officer; that he needed to respect the law and the court’s orders; that punishment

was needed for him to repay his debt; that it would order treatment because,

without help, Dilbeck would become a danger to himself and others; and that

following the term of imprisonment, Dilbeck would initially be placed in a

residential drug treatment program, and that it would recommend a drug treatment

program for while Dilbeck was incarcerated. The court told him that “[t]his is

ruining my day to have to send you to jail, but I’m going to send you to jail. And

then I’m going to get you some -- order some help that you can’t get out of,

because it’s going to be residential.”

      Then the district court said:

      So I’ve considered and consulted Chapter 7 of the sentencing
      guidelines and evaluated the reasonableness of a sentence through all
      of those conditions about your past history and your characteristics,
      your work history, your sentencing history, your drug history, all of
      that. I’ve taken that into account. I’ve taken into account the
      seriousness of the offense and the need to promote respect for the law,
                                         6
              Case: 17-15690     Date Filed: 09/12/2018   Page: 7 of 9


      the need to avoid unwarranted sentencing disparities, the need for you
      to get treatment in the most effective manner, including treatment,
      apparently, for your right shoulder.

      So it is the judgment of the Court based on all those factors that
      you’re committed to the custody of the Federal Bureau of Prisons to
      be imprisoned for 18 months. You will then be put on supervision.

The appeal from the imposition of this sentence now follows.

      First, we are unpersuaded by Dilbeck’s claim that the district court erred

procedurally by imposing a sentence without acknowledging or explaining its

upward variance from the guidelines. A district court must give an adequate

explanation for imposing a variance, see Gall, 552 U.S. at 51, and the district court

has done so here. As we’ve detailed, the court expressly acknowledged at the 2017

hearing that Dilbeck’s guideline range was three to nine months’ imprisonment;

the court discussed at length Dilbeck’s history and his need for treatment; it

referenced Chapter 7 of the guidelines, which concerns revocation; it highlighted

some of the § 3553 factors it had considered; and it ultimately determined that an

eighteen-month prison term was warranted. In addition, in the original sentencing

hearing, the district court actually imposed a downward variance, and at the second

hearing, acknowledged that it had done so. Thus, although the district court did

not use the term “variance” at the 2017 hearing, the record makes clear that it knew

it was imposing an upward variance onto Dilbeck’s sentence.




                                         7
              Case: 17-15690      Date Filed: 09/12/2018   Page: 8 of 9


      The lengthy record in this case also reflects that the district court more than

sufficiently “explain[ed] the chosen sentence to allow for meaningful appellate

review and to promote the perception of fair sentencing.” Gall, 552 U.S. at 50. As

we’ve noted, the district court sentenced the defendant at three different sentencing

hearings. The first time, it varied downward from fifteen to twenty-one months’

imprisonment, giving the defendant no prison time. The second time, it explained

that it had varied downward the first time, and that this time it would sentence him

within the original range, part of which would be spent in a halfway house, and

talked at length at the defendant’s continued need for drug treatment. The third

time (from which this appeal is lodged), the district court repeatedly referenced

Dilbeck’s history of drug addiction, drug treatment, interaction with probation,

disregarding court orders, and need to repay his debt. It further emphasized his

need for treatment, how he could be a danger to himself and others, and required

him to go through treatment in several different ways. We are satisfied that this

discussion adequately explained the district court’s decision to impose an upward

variance on Dilbeck’s sentence.

      Nor has Dilbeck demonstrated that his sentence was substantively

unreasonable. Again, as we’ve already recited several times, the court specifically

said that it considered Dilbeck’s past history and characteristics, including his

work history, his sentencing history, and his drug history. 18 U.S.C. § 3553(a)(1).


                                          8
                Case: 17-15690   Date Filed: 09/12/2018    Page: 9 of 9


The court went on to note that it considered the seriousness of the offense, the need

to promote respect for the law, the need to avoid sentencing disparities, and the

need for Dilbeck to receive adequate treatment. Id. §§ 3553(a)(2)(A), (D) and

(a)(6). The court also noted that it anticipated that Dilbeck would become a danger

to himself and others. 18 U.S.C. § 3553(a)(2)(C).         Its ample discussion of the

factors as they apply to Dilbeck strongly supports the substantive reasonableness of

the sentence.

      Further, it was well within the court’s discretion to accord more weight to

certain sentencing factors, such as Dilbeck’s need for treatment. Snipes, 611 F.3d

at 872. And although the court placed specific emphasis on the fact that Dilbeck

failed to get himself treatment while not incarcerated, it did not do so to the

detriment of the other § 3553(a) factors. Crisp, 454 F.3d at 1292.

      Because the district court did not impose a procedurally or substantively

unreasonable sentence, we affirm.

      AFFIRMED.




                                         9